DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
	Examiner’s telephone call attempts to applicant representatives did not result in an Interview being able to be scheduled in accordance with the Letter Requesting Interview with Examiner filed 1/28/2022. Should applicant’s representative desire to hold an Interview prior to the next office action, Examiner suggests that in addition to filing a Letter Requesting Interview with Examiner, applicant’s representative is welcome to contact the Examiner via telephone at 571-270-1423 or email at peter.helvey@uspto.gov to schedule said Interview.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mashburn et al. (US 9468822, hereinafter ‘Mashburn’) in view of Santosuosso (US 2768668).
Mashburn discloses a topless storage bag, comprising: a main body (100) to store at least one item therein; a removable divider (210) removably connected to an interior of the main body to separate the interior into a first section and a second section; a waist strap (205 + 128) assembly disposed on a bottom portion of an outer surface of the main body to connect around a waist of a user (see Fig. 2); a shoulder strap assembly (125L, 125R) disposed at a first end on at least a portion of a top portion of the outer surface of the main body and at a second end on at least a portion of the waist strap assembly to suspend the main body from shoulders of the user (see Figs. 1, 2); and a chest strap assembly (col. 2, ll. 25-27) disposed on at least a portion of the shoulder strap assembly to connect around a chest of the user; except does not expressly disclose the particular shape of the many body as claimed.
However, Santosuosso teaches a similar carrying bag wherein the main body has a predetermined width, a predetermined length, and a predetermined height, such that each side of the main body are equivalent to the predetermined height, such that a first side and a second side of the main body are disposed in parallel and are equivalent to the predetermined width, such that a third side and a fourth side of the main body are disposed in parallel and are equivalent to the predetermined length and perpendicularly disposed with respect to the first side and the second side; and an aperture having a rounded rectangular shape, a length equivalent to the predetermined length of the main body, and a width equivalent to the predetermined width of the main body, the aperture disposed on at least a portion of an end of the main body to receive the at least one item therethrough  (see Fig. 1).
Because Mashburn and Santosuosso both teach open top carrying bags, it would have been obvious to one of ordinary skill in the art to substitute the generally rectangular bag body shape taught by Santosuosso for the generally curved bag body shape taught by Mashburn to achieve the predictable result of holding articles in the open top carrying bag.
It further would have been an obvious matter of design choice to make the different portions of the main body of whatever form or shape was desired or expedient including generally rectangular as taught by Santosuosso. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Mashburn as modified above further discloses the waist strap assembly comprises: a first waist strap; a second waist strap longitudinally disposed a distance away from the first waist strap; a waist strap fastener disposed on an end of the first waist strap to connect the second waist strap to the first waist strap; a first padding disposed on at least a portion of the first waist strap to prevent injury to a first side of the user; and a second padding disposed on at least a portion of the second waist strap to prevent injury to a second side of the user (col. 5, ll. 9-23); and the main body having a rectangular prism shape with the aperture having a rounded rectangular shape (see Santosuosso Fig. 1).

5.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mashburn et al. (US 9468822, hereinafter ‘Mashburn’) in view of Santosuosso (US 2768668) as applied to claim 1 above, and further in view of Zopf (US 4130153).
Mashburn as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the divider details as claimed.
However, Zopf teaches a similar device wherein the club separator comprises: a plurality of divider receiving grooves (between 36/37) disposed on at least a portion of the interior of the main body to receive the removable divider (39) therein, such that the removable divider is prevented from movement.  
Because Mashburn and Zopf both teach separating devices for golf clubs in a golf bag, it would have been obvious to one of ordinary skill in the art to substitute the divider taught by Zopf for the divider taught by Mashburn as modified above to achieve the predictable result of securely hold and separate the gold clubs held in the golf bag.

6.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mashburn et al. (US 9468822, hereinafter ‘Mashburn’) in view of Santosuosso (US 2768668) as applied to claim 1 above, and further in view of Egart et al. (US 7070077, hereinafter ‘Egart’).
Mashburn as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the strap pocket as claimed.
However, Egart teaches providing a shoulder strap with a pocket (46) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the strap pocket taught by Egart to the bag assembly taught by Mashburn as modified above, in order to allow items to be stored therein.

7.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mashburn et al. (US 9468822, hereinafter ‘Mashburn’) in view of Santosuosso (US 2768668) as applied to claim 1 above, and further in view of Lam (US 8240531).
Mashburn as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the air dispersion unit as claimed.
However, Lam discloses an air dispersion unit disposed within at least a portion of a base of the main body to move air from an exterior portion of the main body into the base in response to detecting a predetermined weight level within the main body, and to expel air from within the base to the exterior portion of the main body in response to detecting less than the predetermined weight level within the main body (col. 3, ll. 19-37).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the air weight accommodation system taught by Lam to the bag assembly taught by Mashburn as modified above, in order to adapt the backpack to different weights for improved user comfort as taught by Lam (col. 3, ll. 19-37).

Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
May 16, 2022